Citation Nr: 0807019	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  06-11 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial, compensable rating for left 
shoulder impingement syndrome.

2.  Entitlement to service connection for a low back 
disability (claimed as herniated nucleus pulposus).

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for diabetes mellitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from February 2003 to 
December 2003 with service before and after in the Army 
National Guard.  .

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 that granted service 
connection and assigned an initial noncompensable rating for 
left shoulder impingement syndrome, effective March 24, 2005, 
and denied service connection for a low back disability, a 
neck disability, hypertension, and diabetes mellitus.. The 
veteran filed a notice of disagreement (NOD) in September 
2005, and the RO issued a statement of the case (SOC) in 
January 2006.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in March 
2006.

In June 2006, the veteran testified during a hearing before 
RO personnel: a transcript of that hearing is associated with 
the claims file.  In June and November 2007, the RO issued 
supplemental SOCs (SSOCs) reflecting the continued denial of 
the claims following a de novo review of the entire evidence 
of record.

In February 2008, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

Because one of the matters on appeal involves a request for a 
higher initial rating for a left shoulder disability 
following a grant of service connection, the Board has 
characterized that claim in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

The Board's decision on the claims for service connection a 
neck disability, for hypertension, and for diabetes mellitus 
are set forth below.  The claims for service connection for a 
low back disability (claimed as herniated nucleus pulposus) 
and for an initial, compensable rating for left shoulder 
impingement syndrome are addressed in the remand following 
the order; these matters are being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  There is no competent evidence establishing that the 
veteran has a current neck  disability.

3.  Hypertension was not shown in service or for within one 
year after discharge, and there is no competent evidence or 
opinion of a nexus between the veteran's hypertension and 
either his active military service or any period of active 
duty for  training (ACDUTRA) during his Army National Guard 
service.

3.  Diabetes mellitus was not shown in service or within one 
year after discharge, and there is no competent evidence or 
opinion of a nexus between the veteran's diabetes mellitus 
and either his active military service or any period of 
ACDUTRA during his Army National service. 




CONCLUSION OF LAW

1.  The criteria for service connection for a neck disability 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).
 
2. The criteria for service connection for hypertension are 
not met.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 5103, 
5103A,  5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303,  3.307, 3.309(a) (2007).

3.  The criteria for service connection for diabetes mellitus 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1132, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102,  
3.159, 3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2007)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet.  
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a  
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any  
information and evidence not of record (1) that is necessary  
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.   
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

The April 2005 pre-rating letter provided notice to the 
appellant regarding what information and evidence was needed 
to substantiate a claim for service connection, as well as 
what information and evidence must be submitted by the 
appellant, what information and evidence would be obtained by 
VA, and the need for the appellant to advise VA of and to 
submit any further evidence that is relevant to any the 
claim.  The July 2006 letter informed the appellant how 
disability ratings and effective dates are assigned, as well 
as the type of evidence that impacts those determinations.  
These letters also informed the veteran that he should 
provide the RO with any evidence or information that he may 
have pertaining to his claims.  

Following the issuance of each notice described above, the 
veteran and his representative were afforded further 
opportunities to present pertinent information and/or 
evidence to the matter on appeal before the RO readjudicated 
the claim (as reflected in the June and November 2007 SSOCs).  
Hence, the veteran is not shown to be prejudiced by the 
timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters decided herein.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records, VA medical records, and 
the report of a May 2005 VA examination report.  Also of 
record is the transcript of the June 2006 DRO hearing as well 
as the February 2008 Board hearing before the undersigned, 
along with various written statements provided by the 
veteran.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim herein decided.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the veteran or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matters being 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Service connection may be established for disability  
resulting from personal injury suffered or disease contracted  
in the line of duty, or from aggravation of a pre-existing  
injury suffered or disease contracted in the line of duty.   
See 38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303 (2007).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  A grant of service connection requires findings as  
to the existence of a current disability and a connection  
between the veteran's service and the disability.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993). 

Service connection may be presumed for certain chronic 
diseases, including diabetes and hypertension, which develop 
to a compensable degree within one year after discharge from 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 
1101(3), 1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. 
3.307, 3.309(a) (2007).

The Board observes that, with respect to the veteran's Army 
Reserve service, the applicable laws and regulations permit 
service connection only for disability resulting from disease 
or injury incurred or aggravated while performing ACDUTRA or 
injury incurred or aggravated while performing INACDUTRA.  
See 38 U.S.C.A. § 101(22), (24) (West 2002); 38 C.F.R. § 3.6 
(2007).

A.  Hypertension and Diabetes Mellitus

Considering the record in light of above-noted legal 
authority, the Board finds that the criteria for service 
connection for hypertension and diabetes mellitus are not 
met.

Initially, the Board notes that there is no evidence of a 
hypertension or diabetes during active duty service. 

To warrant a diagnosis of hypertension for VA compensation 
purposes, the veteran must meet the criteria delineated in 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1  (2007) 
(defining hypertensive vascular disease or hypertension for 
purposes of that section as diastolic blood pressure 
predominantly  90 mm. or greater and isolated systolic 
hypertension as systolic blood pressure predominantly 160 mm. 
or greater with diastolic blood pressure of less than 90mm). 

Service medical records reflect no complaint, finding, or 
diagnosis of either hypertension or diabetes.  In July 2003, 
the veteran's blood pressure was 122/72, which is a normal 
reading.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 
(2006).  In September 2003, the veteran's blood pressure was 
recorded as 134/91.
 
On May 2005 VA examination, the veteran's blood pressure was 
150/95, 150/9- and 155/95 and the examiner diagnosed high 
blood pressure,   de novo.  At the same time, the veteran was 
found to have high glucose, high glycohemoglobin, and A1c 
hemoglobin was also reported high.  The examiner also 
diagnosed diabetes mellitus, de novo.   Subsequent VA medical 
records dated from October 2005 to December 2005 reflect 
additional diagnoses of diabetes mellitus, Type II, and high 
blood pressure.  However, neither the May 2005 VA examiner 
nor any of the VA medical professional who provided these 
diagnoses provided an opinion or even suggested that there is 
a medical nexus between the veteran's hypertension or 
diabetes and service, and the veteran has not presented, 
identified, or even alluded to the existence of any such 
medical evidence or opinion. In short, there is no competent 
evidence to support the claims.

B. Neck Disability

After review of the evidence of record, the Board finds that 
service connection for the veteran's claimed neck disability 
is not warranted.

The veteran's service treatment records are devoid of any 
notation as to complaint, findings, or diagnosis of a neck 
condition.   

A September 2003 Robinson Health Clinic record reflects that 
the veteran was diagnosed with left shoulder strain and was 
found to have pain with radiculopathy to the base of his 
neck.  However, there was no neck condition diagnosed.  

A post-service VA examination report dated in May 2005 notes 
the veteran's complaints of pain in the left side of the neck 
in the sternocleidomastoid muscular spasm; the examiner 
remarks otherwise, normal range of motion of the head, normal 
lymph node and thyroid gland.  The examiner diagnosed a left 
shoulder condition.  There was no diagnosis of a neck 
condition.

VA outpatient records dated from February 2005 to June 2007 
are negative for treatment or diagnosis of a neck condition.

The Board finds that the medical evidence in this case fails 
to establish the veteran has a current neck disability, and 
he has not presented, identified, or even alluded to the 
existence of any such evidence.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury 
incurred or aggravated in service to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. §§ 
1110, 1131.  Hence, where, as here, competent evidence does 
not establish the disability for which service connection is 
sought, there can be no valid claim for service connection 
for that disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the instant case, the claim for service 
connection for a neck condition must be denied because the 
first essential criterion for a grant of service connection-
evidence of a current disability upon which to predicate a 
grant of service connection-has not been met.

C. All Disabilities

In addition to the medical evidence, in adjudicating each 
claim for service connection, the Board has considered the 
veteran's assertions.  While the Board does not doubt the 
sincerity of the veteran's belief that he currently has a 
neck disability or that his diagnosed hypertension and 
diabetes mellitus are related to service; however, these 
claims turn on the matter of a medical diagnosis and a 
medical relationship, or nexus.  As a layperson without the 
appropriate medical training and expertise, the veteran 
simply is not competent to provide a probative opinion on 
such a matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  For that reason, the 
veteran's unsupported assertions, without more, simply do not 
constitute persuasive evidence in support of the claims.

For all the foregoing reasons, the claims for service 
connection for a neck disability, for hypertension, and for 
diabetes mellitus must be denied.  In reaching these 
conclusions, the Board has considered the benefit-of-the-
doubt doctrine; however, in the absence of any competent 
evidence to support the claims, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for a neck disability is denied.

Service connection for a hypertension is denied.

Service connection for diabetes mellitus is denied.


REMAND

With respect to the veteran's National Guard service before 
and after his period of active duty service, the applicable 
legal authority permits service connection only for a 
disability resulting from disease or injury incurred in or 
aggravated coincident with ACDUTRA, or for disability 
resulting from injury during INACDUTRA.  See 38 U.S.C.A. § 
101(22),(23),(24) (West 2002); 38 C.F.R. § 3.6 (2007).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002 & Supp. 2007).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that (1) the disease or injury existed prior to 
service and (2) that the disease or injury was not aggravated 
by service. VAOPGCPREC 3-2003 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.   See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Generally, a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.306(a) (2007).  The underlying disorder, as opposed to the 
symptoms, must be shown to have worsened in order to find 
aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

Service medical records from the veteran's active duty are 
devoid of any notation as to any complaints, findings, or 
diagnosis of a low back disability or herniated nucleus 
pulposus.  However, records of treatment from the veteran's 
National Guard service reflect that he was diagnosed with 
herniated nucleus pulposus L5-S1, central, asymptomatic and 
placed on a permanent physical profile in August 1995.  In 
addition, prior to his recent activation in February 2003, he 
was diagnosed with herniated nucleus pulposus L5-S1, in 
November 2002, but the veteran denied any pain at the present 
time.  A December 2002 medical duty review board found him 
fully fit to deploy, but continued his P2 physical profile.  
During the May 2005 VA examination, the veteran complained of 
low back pain; however, no low back condition was diagnosed.  
An April 2007 VA medical record shows that an abdominopelvic 
CT revealed decreased intervertebral disc space at L5-S1 with 
associated vacuum phenomenon compatible with degenerative 
disc disease; the impression was L5-S1 degenerative disc 
disease.  

The Board notes that the claims file does not reflect the 
veteran's actual dates of service in the Army National Guard, 
nor have the periods during which the veteran served on 
ACDUTRA or INACDUTRA been verified. Given the governing legal 
authority, set forth above, the RO should undertake 
appropriate action to verify all of the veteran's periods of 
ACDUTRA and INACDUTRA.  Only service department records can 
establish if and when a person was serving on active duty, 
ACDUTRA, or INACDUTRA.  Cahall v. Brown, 7 Vet. App. 232, 237 
(1994).

The Board also finds that, given the evidence of findings in 
April 2007 related to his low back condition during the 
veteran's National Guard service, after receiving the further 
information requested above, the RO should obtain a medical 
opinion that specifically addresses whether the veteran has a 
current low back disability, and, if so, whether any current 
low back disability is medically related to injury during 
active service or a period of ACDUTRA or INACDUTRA, and 
whether any current low back condition had its onset in or 
was aggravated during active service or a period of ACDUTRA.  
See 38 U.S.C.A. § 5103A.
 
Additionally, a review of the evidence reveals that the 
veteran underwent examination in May 2005 for his service-
connected left shoulder impingement syndrome.  However, the 
examination was then requested in connection with the 
veteran's claim for service connection, and does not contain 
sufficient findings to evaluate the current severity of his 
left shoulder disability for which an initial compensable 
rating is sought.  As such, further action in this regard is 
warranted.  See 38 U.S.C.A. § 5103A.   

Accordingly, the RO should arrange for the veteran to undergo 
VA orthopedic examination, by an appropriate physician, at a 
VA medical facility. The veteran is  hereby notified that 
failure to report to the scheduled  examination, without good 
cause, may result in the a denial of the originals  of the 
claim for an initial compensable rating.  See 38 C.F.R.  § 
3.655 (2007).  Examples of good cause include, but are not 
limited to, the illness or  hospitalization of the claimant 
and death of an immediate  family member.  If the veteran 
fails to report to the  scheduled examination, the RO should 
obtain and associate  with the claims file (a) copy(ies) of 
the notice(s) of the date and time of the examination sent to 
him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, to ensure that all due process requirements are 
met, the RO should also give the veteran another opportunity 
to present information and/or evidence pertinent to the 
claims on appeal, notifying him that he has a full one- year 
period for response.   See 38 U.S.C.A § 5103(b)(1) (West 
2002); see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period). The RO should invite the veteran to 
submit all pertinent evidence in his possession, and ensure 
that its notice to him meets the requirements of the decision 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for service connection-
particularly, assignment of disability ratings and effective 
dates, appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.  In adjudicating the claim for an initial, 
compensable rating for a left shoulder disability, the RO 
must document its specific consideration of whether "staged 
rating" (assignment of different ratings for distinct periods 
of time, based on the facts found) pursuant to Fenderson, is 
appropriate.

Accordingly, these matters are hereby are REMANDED to the RO, 
via the AMC, for the following action:

1.  The RO should contact the NPRC, the 
Department of the Army National Guard 
and any other appropriate sources to 
verify the veteran's service, including 
all periods of active duty, ACDUTRA, 
and INACDUTRA.

In requesting this information, the RO 
should follow the current procedures 
prescribed in 38 C.F.R. § 3.159 as 
regards requesting records from Federal 
facilities. The RO is reminded that it 
should continue efforts to procure the 
relevant records relating to the 
appellant's ANG service until either 
the records are received, or until it 
receives specific information that the 
records sought do not exist or that 
further efforts to obtain them would be 
futile. All records and/or responses 
received should be associated with the 
claims file.

2. The RO should furnish to the veteran 
a letter requesting that he provide 
information, and, if necessary, 
authorization, to enable it to obtain 
any additional evidence pertinent to 
his claims remaining on appeal.

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession that is not already of 
record.  In addition, the RO should 
ensure that its letter meets the 
requirements of Dingess/Hartman (cited 
to above), particularly, assignment of 
disability ratings and effective dates, 
as appropriate.

The RO's letter should clearly explain 
to the appellant that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-
year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the appellant and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

4. After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or, the 
time period for the veteran's response 
has expired, the RO should arrange for 
the veteran to undergo VA orthopedic 
examination, by physician, at an 
appropriate VA medical facility.

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail and correlated to a 
specific diagnosis.

The examiner should clearly identify all 
current disability(ies) of the low back. 
With respect to each diagnosed low back 
disability, the physician should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or more probability) that such 
disability were incurred or aggravated as 
the result of disease or injury during 
the veteran's period of active duty or 
ACDUTRA service or during a period of 
INACDUTRA.

With regard to the veteran's left 
shoulder disability, the examiner should 
conduct range of motion testing of the 
left shoulder (expressed in degrees, with 
standard ranges provided  for comparison 
purposes).  Also, he or she should render 
specific findings as to whether, during  
the examination, there is objective  
evidence of pain on motion, weakness, 
excess fatigability, and/or in  
coordination.  If pain on motion is  
observed, the examiner should indicate 
the point at which pain begins.  The 
physician should also indicate whether, 
and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  

The examiner should state whether there 
is any dislocation, malunion, or non-
union associated with the left shoulder, 
and, if non-union, whether it is with or 
without loose movement.

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten)	 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file  
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the  pertinent VA medical 
facility.

6.  To help avoid future remand, the RO  
must ensure that all requested action has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268  
(1998).

7.  After completing the requested  
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims remaining 
on appeal in light of all pertinent  
evidence and legal authority.  In 
adjudicating the claim for a higher 
initial rating, the RO should  document 
its consideration of "staged  rating", 
pursuant to Fenderson  decision (cited to 
above).

8.  If any benefit sought on appeal 
continues to be denied, the RO should 
furnish to the veteran an appropriate 
SSOC that includes clear reasons and  
bases for all determinations, and afford  
him the appropriate time period for  
response before the claims file is  
returned to the Board for further  
appellate consideration.




The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


